Matter of Joele Z.F. (Jacqueline M-F.) (2015 NY Slip Op 03471)





Matter of Joele Z.F. (Jacqueline M-F.)


2015 NY Slip Op 03471


Decided on April 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2015

Tom, J.P., Sweeny, Manzanet-Daniels, Clark, Kapnick, JJ.


&em;

[*1]14951 In re Joele Z.F., A Child Under the Age of Eighteen Years, etc.,
andJacqueline M-F., Respondent-Appellant, The Administration for Children's Services, Petitioner-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kathy Chang Park of counsel), for respondent.
Anne Reiniger, New York, attorney for the child.

Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about April 1, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about January 3, 2014, which found, after a hearing, that respondent mother neglected the subject child, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence (see Family Ct. Act § 1046[b][i]). The record shows that respondent's untreated mental illness created an imminent risk of harm to the child (see Matter of Ronald Anthony G. [Sammantha J.], 83 AD3d 608 [1st Dept 2011]). Although respondent and the child were living in an apartment with broken windows, cabinets and drawers, and no working gas, respondent refused to grant access to the landlord or to Consolidated Edison to make repairs and restore the gas. This resulted in squalid living conditions, and eventually resulted in respondent and the child being evicted from the apartment (see Matter of Immanuel C.-S. [Debra C.], 104 AD3d 615 [1st Dept 2013). In addition, respondent's mental condition rendered her unable to provide the child with adequate supervision and guardianship, resulting in, among other things, the child being late to school an excessive amount of times, hindering his education, and causing him to be depressed, anxious and angry (see Matter of Princess Ashley C. [Florida S.C.], 96 AD3d 682 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2015
CLERK